DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 04/02/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hong et al. (US 2012/0103385 A1) is the closest prior art. Hong discloses a solar cell module (solar cell panel 100) (figures 1-3 and 5-8) ([0036-0105]), comprising: a solar cell string comprising a plurality of solar cells (10) (figures 1-3, [0036] and [0060]), a wiring member (interconnector 20) (figures 1-3, [0036], [0042] and [0061]), and an adhesive layer (conductive adhesive film 60) (figures 3 and 5-8, and [0060]); a transparent member (40), which reads on instant claimed light-transmissive light-receiving-surface protection member, is disposed on a light-receiving side of the solar cell string (figure 1, [0036] and [0040]); and a back sheet (50), which reads on instant claimed a back-surface protection member, disposed on a back side of the solar cell string (figure 1 and [0036-0037]), wherein the plurality of solar cells (10) are connected through the wiring member (20) (see figures 1-2 and [0036]), wherein each solar cell of the plurality of solar cells (10s) comprises a photoelectric conversion section (combination of semiconductor substrate 11 and emitter 12) (figure 3 and [0044-0045]), a light-receiving-surface electrode (front electrode 13, current collector 14 or combination of 13 and 14) disposed on a light-receiving surface of the photoelectric conversion section (11+12) (figure 3 and [0044]), and 
a metal film (combination of back electrode 16 and current collector 17, each of these is made of metal as disclosed in [0058-0059]) disposed on a back surface of the photoelectric conversion section (11+12) (see figure 3). 
However, Hong does not explicitly disclose that the metal film (16+17) has a plurality of openings along an extending direction of the wiring member (20) in a connection region between the solar cell (10) and the wiring member (20).  Hong also does not disclose that the non-bonding portion is a space between the metal film and the back surface of the photoelectric conversion section, and wherein in the non-bonding portion, the metal film and the back surface of the photoelectric conversion section are in contact with each other, but the metal film is not fixed on the back surface of the photoelectric conversion section and is peelable therefrom.
Agostinelli et al. (US 2009/0301557 A1) is another closest prior art that discloses a solar cell (Abstract, figure 1 or 2) wherein back surface of photoelectric conversion section (2) is stacked with a dielectric layer stack (1 and 3) ([0109-0110]) having holes (6) in the stack, and a layer of contact material (5) by itself is subsequently applied (see figure 1) or in combination with an electrical connection layer (8) (figure 2) to allow for rear surface electrode of the solar cell.  Agostinelli further discloses that contact material is made of metal ([0084]).  Thus, Agostinelli further discloses the metal film (5 or 5+8) has a plurality of openings along an extending direction that is filled by dielectric layer stack (1+3) (see figure 1 or 2 that shows the gap or opening between two adjacent projections or vertical portions of contact material 5).   Agostinelli further discloses that the solar cell having dielectric layer stack (1+3) and rear electrode (5 and or 5+8) in order to allow for solar cell that possesses improved open circuit voltage (see figure 5). 
However, either of these references alone or in combination fails to disclose that wherein in the non-bonding portion, the metal film and the back surface of the photoelectric conversion section are in contact with each other, but the metal film is not fixed on the back surface of the photoelectric conversion section and is peelable therefrom.
It would not have been obvious to modify either of these references to have the metal film in a peelable form, as it functions as the current collector and would teach away from desired function. 
Instant application discloses that peeling of the wiring member from the cell, breakage of the cell or the like can be suppressed, and thus the claimed solar cell module can exhibit high reliability with respect to temperature changes. See Application as published, paragraphs [0009], [0014], and [0042].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721